Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shigenaka et al (20170286810).

As per claim 1, Shigenaka et al (20170286810) teaches a computer-implemented method comprising: 
dividing a processing task into multiple sub-tasks (as dividing into subtasks –pp 1para25 last 4 lines into page 2 first 3 line – determining open/close eyes as the main task, position of the eye and size of the eye, as subtasks; see also abstract); 
training multiple independent neural networks, such that at least some of the multiple sub-tasks correspond to different ones of the multiple independent neural networks (as updating the neural networks via backpropagation – para 0057-0059);
defining, based at least in part on constraint-based domain knowledge related to the processing task, at least one constraint loss for a given one of the multiple sub-tasks, said at least one constraint loss being dependent on output from at least one of the other multiple sub-tasks (as, error backpropagating from the final layer, back to the initial layer, and continued until the parameters converge – para 0059, and para 0061, 0063; and coupling – para 0065);
and re-training at least a portion of the multiple independent neural networks, said re-training being dependent on using said at least one constraint loss (as, calculating a weighting parameter – para 0065, and re-learning the networks – para 0057-0058); wherein the method is carried out by at least one computing device (as computing device – para 0002).

As per claim 2, Shigenaka et al (20170286810) teaches the computer-implemented method of claim 1, wherein the multiple sub-tasks correspond to different parts of a given object (as, looking at position and size of the eye, vs open/closed – para 0025).

As per claim 3, Shigenaka et al (20170286810) teaches the computer-implemented method of claim 1, wherein one of the multiple sub-tasks corresponds to at least a part of another one of the multiple sub-tasks (as, the sub-task layers are coupled – para 0044, 0049, 0060).

As per claim 4, Shigenaka et al (20170286810) teaches the computer-implemented method of claim 1, wherein the processing task comprises determining structure and location of one or more tables in a document (as storage of a matrix table – para 0079).

As per claim 5, Shigenaka et al (20170286810) teaches the computer-implemented method of claim 1, wherein the multiple independent neural networks are trained such that each of the networks specializes in detecting at least two types of objects, wherein the at least two types of objects are known to have at least one spatial relationship with each other (as, the input is of images containing any image, and identifying objects through the layers – para 0080, and para 0033, including spatial such as position – para 0025,  .

As per claim 6, Shigenaka et al (20170286810) teaches the computer-implemented method of claim 5, wherein the at least one spatial relationship comprises a containment relationship (as, the position of the eye – para 0025, is within a fixed distance).

As per claim 7, Shigenaka et al (20170286810) teaches the computer-implemented method of claim 5, wherein said re-training comprises incorporating the at least one constraint loss into at least one of the multiple independent neural networks, in view of the at least one spatial relationship being violated between one or more outputs of the at least one neural network and at least a portion the other neural networks for any given input (as, performing a differential/difference calculation – the gradient of the Error, with respect to the images – para 0057, and tracking the error/violation throughout the network – para 0059, until the error is converged).

As per claim 8, Shigenaka et al (20170286810) teaches the computer-implemented method of claim 7, comprising: backpropagating the at least one constraint loss throughout the at least one neural network by modifying a weight assigned to each of one or more units in the at least one neural network towards a value that would have produced an output satisfying the constraint (as, calculating and modifying weight by backpropagating the errors through the layers – para 0061-0064, and a weight – para 0065; until the errors converge – para 0059).

As per claim 9, Shigenaka et al (20170286810) teaches the computer-implemented method of claim 1, wherein said defining the at least one constraint loss comprises automatically discovering the corresponding constraint through analysis of labelled data (para 0041, 0042 – labeled data).

As per claims 10,11, Shigenaka et al (20170286810) teaches the computer-implemented method of claim 1, wherein said re-training comprises using the at least one constraint loss in a supervised setting and unsupervised ( as the retraining – para 0057-0059, in a backpropagating error calculation (constraint loss), and not supervised – para 0066; and para 0041, 0042).


	Claims 12,13 are computer product claims comprising a computer readable medium that performs the steps found in method claims 1-11 above and as such, claims 12,13 are similar in scope and content to claims 1-11 above; therefore, claims 12,13 are rejected under similar rationale as presented against claims 1-11 above.  Furthermore, Shigenaka et al (20170286810) teaches a hard disk drive storing the instructions (para 0041).

Claim 14 is a system claim comprising a processor/memory that performs the steps found in method claims 1-11 above and as such, claim 14 are similar in scope and content to claims 1-11 above; therefore, claim 14 is rejected under similar rationale as presented against claims 1-11 above.  Furthermore, Shigenaka et al (20170286810) teaches processing unit (fig. 4) and hard disk drive (memory) storing the instructions (para 0041)

	Claims 15-20 are computer implemented methods with steps common to the steps found in method claims 1-11 above and as such, claims 15-20 are similar in scope and content to claims 1-11 above and therefore, claims 15-20 are rejected under similar rationale as presented against claims 1-11 above.  Furthermore, as per claim 15, Shigenaka et al (20170286810) teaches neural networks with divergent branches – fig.2, 6, and fig. 8 – subblock with branch processing, with multiple layers, and also para 0030).  Furthermore, as per claim 17, Shigenaka et al (20170286810) teaches subtasks of subtasks – as, the overall task branching includes a main task, and subtasks – para 0030, along with another subtask/subnetwork that do not belong to the main task or second subnetwork – abstract.







Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see related art listed on the PTO-892 form.
See below for prior art, toward claim and specification elements:

Thornton et al (20190156179) teaches subnetwork tasks (0017, 0019, 0022), with backpropagation, and error (para 0025) , para 0033, 0334.

Paschalakis et al (20180315193) teaches CNN, DNN, and normalizing images independent of the networks (para 0091) with backpropagation (para 0014).

Yehezkel (20180322365) teaches backprogagation with loss function  in neural networks – para 0241

Ceccaldi et al (20190287292) teaches neural networks using backpropagation using subnets for local regions and a bigger net for the entire area, as well as unsupervised learning (para 0045).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Michael N Opsasnick/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        05/16/2022